Exhibit LANTRONIX REPORTS RESULTS FOR THE SECOND FISCAL QUARTER ENDED DECEMBER 31, IRVINE, Calif., February 4, 2009 Lantronix, Inc. (NASDAQ: LTRX), a leading provider of secure, remote device networking and data center management technologies, today announced financial results for the second fiscal quarter ended December 31, Financial Highlights for the Six Months ended December 31, 2008 · Net revenue was $27.1 million for the six months ended December 31, 2008, a decrease of $1.2 million or 4%,compared to $28.3 million for the six months ended December 31, 2007; · Device networking net revenue was $25.9 million for the six months ended December 31, 2008 compared to $25.9 million for the six months ended December 31, 2007; · Gross profit margin was 53.4% for the six months ended December 31, 2008, compared to 50.5% for the six months ended December 31, 2007. The increase in gross profit margin percent was primarily attributable to lower personnel-related costs as a result of restructuring activities and lower inventory reserve costs; · GAAP operating expenses were $14.3 million for the six months ended December 31, 2008, a decrease of $840,000 or 6%, compared to $15.2 million for the six months ended December 31, 2007. GAAP operating expenses for the six months ended December 31, 2008 included restructuring charges of $721,000; · Non-GAAP operating expenses were $12.3 million for the six months ended December 31, 2008, a decrease of $2.1 million or 15%, compared to $14.3 million for the six months ended December 31, 2007; · GAAP net income was $36,000, or $0.00 per share, for the six months ended December 31, 2008, compared to a GAAP net loss of $670,000, or ($0.01) per share, for the six months ended December 31, 2007. GAAP net income for the six months ended December 31, 2008 included restructuring charges of $721,000. GAAP net loss for the six months ended December 31, 2007 included other income of $104,000 related to the sale of an investment and a benefit for income taxes of $147,000; · Non-GAAP net income was $2.3 million, or $0.04 per share, for the six months ended December 31, 2008, compared to a non-GAAP net income of $90,000, or $0.00 per share,for the six months ended December 31, 2007; · Cash and cash equivalents were $9.2 million as of December 31, 2008, an increase of $1.7 million compared to $7.4 million as of June 30, 2008; · Working capital was $7.9 million as of December 31, 2008, an increase of $2.2 million compared to $5.7 million as of June 30, 2008. - more - Page2of 11 Financial Highlights for the Second Fiscal Quarter ended December 31, 2008 · Net revenue was $12.9 million for the second fiscal quarter of 2009, a decrease of $2.4 million or 16%, compared to $15.3 million for the second fiscal quarter of 2008; · Device networking net revenue was $12.4 million for the second fiscal quarter of 2009, a decrease of $1.8 million or 13%, compared to $14.2 million for the second fiscal quarter of 2008; · Gross profit margin was 53.9% for the second fiscal quarter of 2009, compared to 51.5% for the second fiscal quarter of 2008. The increase in gross profit margin percent was primarily attributable to lower personnel-related costs as a result of restructuring activities and lower inventory reserve costs; · GAAP operating expenses were $7.0 million for the second fiscal quarter of 2009, a decrease of $97,000 or 1%, compared to $7.1 million for the second fiscal quarter of 2008. GAAP operating expenses for the second fiscal quarter ended December 31, 2008 included a restructuring charge of $128,000; · Non-GAAP operating expenses were $6.0 million for the second fiscal quarter of 2009, a decrease of $778,000 or 11%, compared to $6.8 million for the second fiscal quarter of 2008; · GAAP net loss was $148,000, or ($0.00) per share, for the second fiscal quarter of 2009, compared to GAAP net income of $983,000, or $0.02 per share, for the second fiscal quarter of 2008. GAAP net loss for the second fiscal quarter of 2009 included a restructuring charge of $128,000. GAAP net income for the second fiscal quarter ended December 31, 2007 included other income of $104,000 related to the sale of an investment and a benefit for income taxes of $168,000; · Non-GAAP net income was $1.0 million, or $0.02 per share, for the second fiscal quarter of 2009 compared to non-GAAP net income of $1.2 million, or $0.02 per share, for the second fiscal quarter of 2008; · Cash and cash equivalents were $9.2 million as of December 31, 2008, an increase of $934,000 compared to $8.2 million as of September 30, 2008; · Working capital was $7.9 million as of December 31, 2008, an increase of $487,000 compared to $7.4 million as of September 30, 2008. “While we experienced a decrease in net revenue largely as a result of the global economy, our restructuring last summer and ongoing cost cutting efforts have created a leaner more responsive Lantronix and improved gross margins. Consequently, we are pleased to report non-GAAP earnings of $1.0 million and a $934,000 increase in our cash balance for the second fiscal quarter ended December 31, 2008,” said Jerry Chase, President and CEO. “In addition to our focus on profitability and positive cash flow, we continue to improve and expand our product lines. We are excited about our recently announced EDS 8 and 16 Port device servers, and we look forward to launching new, customer-driven products throughout calendar 2009.” Page3of11 Financial Results for the Six Months ended December 31, 2008 Net revenue was $27.1 million for the six months ended December 31, 2008, a decrease of $1.2 million or 4%, compared to $28.3 million for the six months ended December 31, 2007. Device networking net revenue was $25.9 million for the six months ended December 31, 2008 compared to $25.9 million for the six months ended December 31, Net revenue for the Americas region was $16.0 million for the six months ended December 31, 2008, a decrease of 5%, compared to $16.8 million for the six months ended December 31, 2007. Net revenue for the EMEA region was $7.5 million for the six months ended December 31, 2008 compared to $7.5 million for the six months ended December 31, 2007. Net revenue for the Asia Pacific region was $3.6 million for the six months ended December 31, 2008, a decrease of 8%, compared to $4.0 million for the six months ended December 31, 2007. As a percentage of net revenues, the Americas, EMEA and Asia Pacific regions were 59%, 28% and 13%, respectively, for the six months ended December 31, 2008 compared to 60%, 26% and 14%, respectively, for the six months ended December 31, 2007. Gross profit margin was 53.4% for the six months ended December 31, 2008, compared to 50.5% for the six months ended December 31, 2007. The increase in gross profit margin percent was primarily attributable to lower personnel-related costs as a result of restructuring activities and lower inventory reserve costs. Selling, general and administrative expense was $10.5 million for the six months ended December 31, 2008, a decrease of $1.1 million or 9%, compared to $11.6 million for the six months ended December 31, 2007. Research and development expense was $3.1 million for the six months ended December 31, 2008, a decrease of $474,000 or 13%, compared to $3.5 million for the six months ended December 31, 2007. GAAP operating expenses were $14.3 million for the six months ended December 31, 2008, a decrease of $840,000 or 6%, compared to $15.2 million for the six months ended December 31, 2007. GAAP operating expenses for the six months ended December 31, 2008 included restructuring charges of $721,000. Non-GAAP operating expenses were $12.3 million for the six months ended December 31, 2008, a decrease of $2.1 million or 15%, compared to $14.3 million for the six months ended December 31, 2007. Page4of 11 GAAP net income was $36,000, or $0.00 per share, for the six months ended December 31, 2008, compared to a GAAP net loss of $670,000, or ($0.01) per share, for the six months ended December 31, 2007. GAAP net income for the six months ended December 31, 2008 included restructuring charges of $721,000. GAAP net income for the six months ended December 31, 2007 included other income of $104,000 related to the sale of an investment and a benefit for income taxes of Non-GAAP net income was $2.3 million, or $0.04 per share, for the six months ended December 31, 2008, compared to a non-GAAP net income of $90,000, or $0.00 per share, for the six months ended December 31, 2007. Financial Results for the Second Fiscal Quarter ended December 31, 2008 Net revenue was $12.9 million for the second fiscal quarter of 2009, a decrease of $2.4 million or 16%, compared to $15.3 million for the second fiscal quarter of Device networking net revenue was $12.4 million for the second fiscal quarter of 2009, a decrease of $1.8 million or 13%, compared to $14.2 million for the second fiscal quarter of 2008. Net revenue for the Americas region was $7.5 million for the second fiscal quarter of 2009, a decrease of 16%, compared to $8.9 million for the second fiscal quarter of 2008. Net revenue for the EMEA region was $3.7 million for the second fiscal quarter of 2009, a decrease of 11%, compared to $4.1 million for the second fiscal quarter of 2008. Net revenue for the Asia Pacific region was $1.7 million for the second fiscal quarter of 2009, a decrease of 25%, compared to $2.2 million for the second fiscal quarter of 2008. As a percentage of net revenues, the Americas, EMEA and Asia Pacific regions were 59%, 28% and 13%, respectively, for the second fiscal quarter of 2009 compared to 58%, 27% and 15%, respectively, for the second fiscal quarter of 2008. Gross profit margin was 53.9% for the second fiscal quarter of 2009, compared to 51.5% for the second fiscal quarter of 2008. The increase in gross profit margin percent was primarily attributable to lower personnel-related costs as a result of restructuring activities and lower inventory reserve costs. Selling, general and administrative expense was $5.3 million for the second fiscal quarter of 2009 compared to $5.3 million for the second fiscal quarter of Research and development expense was $1.5 million for the second fiscal quarter of 2009 compared to $1.8 million for the second fiscal quarter of 2008. GAAP operating expenses were $7.0 million for the second fiscal quarter of 2009 compared to $7.1 million for the second fiscal quarter of 2008. GAAP operating expenses for the second fiscal quarter of 2009 included a restructuring charge of $128,000. Page5of 11 Non-GAAP operating expenses were $6.0 million for the second fiscal quarter of 2009, a decrease of $778,000 or 11%, compared to $6.8 million for the second fiscal quarter of 2008. GAAP net loss was $148,000, or ($0.00) per share, for the second fiscal quarter of 2009 compared to GAAP net income of $983,000, or $0.02 per share, for the second fiscal quarter of 2008. GAAP net loss for the second fiscal quarter of 2009 included a restructuring charge of $128,000. GAAP net income for the second fiscal quarter ended December 31, 2007 included other income of $104,000 related to the sale of an investment and a benefit for income taxes of Non-GAAP net income was $1.0 million, or $0.02 per share, for the second fiscal quarter of 2009 compared to non-GAAP net income of $1.2 million, or $0.02 per share, for the second fiscal quarter of 2008. Balance Sheet Highlights Cash and cash equivalents were $9.2 million as of December 31, 2008, an increase of $1.7 million compared to $7.4 million as of June 30, 2008 and an increase of $934,000 compared to $8.2 million as of September 30, 2008. Total receivables, which include accounts receivable, net, and contract manufacturers’ receivable, were $3.3 million as of December 31, 2008, a decrease of $1.6 million compared to $4.8 million as of June 30, 2008 and a decrease of $400,000 compared to $3.7 million as of September 30, 2008. Inventories, net, were $8.1 million as of December 31, 2008, compared to $8.0 million as of June 30, 2008 and $8.1 million as of September 30, 2008. Accounts payable were $6.5 million as of December 31, 2008, a decrease of $1.2 million compared to $7.7 million as of June 30, 2008 and an increase of $96,000 compared to $6.4 million as of September 30, 2008. Working capital was $7.9 million as of December 31, 2008, an increase of $2.2 million compared to $5.7 million as of June 30, 2008 and an increase of $487,000 compared to $7.4 million as of September 30, 2008. Page6of 11 NASDAQ Listing Compliance On December 23, 2008, the Company received written notification that the Nasdaq Stock Market ("NASDAQ") has extended the suspension period related to the enforcement of the rules requiring a minimum $1 closing bid price or a minimum market value of publicly held shares for an additional three months. NASDAQ has said that it will not take any action to delist any security for these concerns during the suspension period. NASDAQ has stated that this suspension will remain in effect until Monday, April 20, 2009. As a result of this suspension, the Company now has until June 26, 2009 to regain compliance with the minimum bid price rule. The Company previously had until March 26, 2009 to regain compliance with the minimum bid price rule. The NASDAQ letter has no effect on the listing of the Common Stock at this time. If the Company is not able to demonstrate compliance with the listing standards by June 26, 2009 Lantronix will be notified that its common stock will be delisted.
